DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 2-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Knowles et al (PGPUB: 2007/0087804); and McMonigle: PGPUB 2006/0183547) that discloses a system and method comprising: 
An apparatus with a network interface, a touch sensitive screen and at least one processor (Knowles: Paragraphs 49, 51, and 53) to: 
display a live sporting event on the touch sensitive screen (Knowles: Paragraphs 6, 36, 61, 69-71, 82 and Figure 3); 
detect, via the touch sensitive screen, a touch on an image related to the live sporting event displayed on the touch sensitive screen (Knowles: Paragraph 95-97 and Figure 4); 
receive a wager associated with the image of the live sporting event, the wager being further associated with a first wagering venue (Knowles: Paragraph 46 and 95-97); 
receive a plurality of real-time feeds, via the network interface, from a plurality of second wagering venues, in which each real-time feed indicates respective odds for the wager associated with the image of the live sporting event (McMonigle: Figure 6-8 and Paragraphs 30-31 and 76-78);
wherein each wagering venue includes a sports book (Knowles: Paragraph 46 and McMonigle: Figure 8);
wherein the wager associated with the live sporting event includes an in-game wager that occurs after a start of the live sporting event (Knowles: Paragraphs 69-71, 82 and Figure 3);
wherein the at least one processor is further configured to receive odds for the wager at the first wagering venue such that the consensus odds are also based on the odds for the wager at the first wagering venue (Knowles: Paragraphs 36, and 70-73; and McMonigle: Figure 8 and Paragraphs 13 and 53); 
wherein the consensus odds include at least one of a median odd, a mean odds, a mode odds, a lowest odds, a highest odds, and an odds based on a mathematical formula (McMonigle: Figure 8 and Paragraphs 13 and 53);
wherein the at least one processor is further configured to display the consensus odds (McMonigle: Figure 8 and Paragraphs 13 and 53); and 
a server performing the steps of 
determine consensus odds for the wager based on the real-time feeds (McMonigle: Figure 8 and Paragraphs 13 and 53); and
transmit an indication of the consensus odds to the apparatus (McMonigle: Figure 8 and Paragraphs 13 and 53);

The examiner has been unable to find prior art that discloses the apparatus comprising: a network interface; a touch sensitive screen; and at least one processor, upon which the user places the wager, performing the steps of: determine consensus odds for the wager based on the real-time feeds; and, transmit an indication of the consensus odds to the first wagering venue. In the prior art the consensus odds are determined by the server of the first wagering venue or another server and transmitted to the apparatus comprising a network interface; a touch sensitive screen; and at least one processor upon which the user places the wager. Additionally, the examiner finds that it would not be obvious to one of ordinary skill in the art to modify the prior art references so that the consensus odds calculations are performed on each of the plurality of devices used by each of a plurality of user to place wagers to perform said calculation and transmit the results of such a calculation to the first wagering venue as it would appear to be less efficient to perform the calculation of consensus odds at each apparatus and have each apparatus transmit the results of such a calculation to the first wagering venue.  As such claims 2-19 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deeley et al. (GB 2459938) which discloses a gaming terminal with two different display areas one for streaming a live sporting event and the other for receiving wagering interactions related to the sporting event.
E. Papaioannou et al. ("Melisa - a distributed multimedia system for multiplatform interactive sports content broadcasting,", 2004, Proceedings. 30th Euromicro Conference, 2004, pp. 222-229) which discloses an interface for in-game wagering during a live sporting event that incorporates real-time content changes to a betting menu based on what happens in the event.
Asher et al. (PGPUB 2005/0003888) which discloses generating customized odds for a live sporting event wherein wagers for the sporting event are places and different venues and the odds are updated in real-time as bets are made at the different venues.
Arezina et al. (WO 2007/142980) which discloses an apparatus for placing wagers, including in-game wagers, during a live sporting event.  In-game wages include such things as which team will be up at the end of a quarter or half of game play, which player will receive the next possession, or whether the next play in a football game will be a pass or a run, who is going to make the next dunk, three-point shot, goal, touchdown, or basket etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621